Citation Nr: 1609189	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  10-02 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for thoracolumbar degenerative joint disease, multilevel with rib injury.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran served on active duty from July 1984 to March 1988 and had additional service in the United States Naval Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Management Center (AMC) in Washington, DC.  Subsequently, jurisdiction was transferred back to the Reginal Office (RO) in Reno, Nevada.

In the rating decision on appeal, service connection was granted and an initial 10 percent rating was assigned for thoracolumbar degenerative joint disease, multilevel with rib injury, effective August 19, 2003.  In a November 2009 rating decision, the evaluation was increased to 20 percent, also effective August 19, 2003.  Thereafter, the Veteran perfected her appeal of the initial evaluation.  

In July 2013, the Board remanded the claim for further development.


FINDING OF FACT

Throughout the appeal period, the Veteran's thoracolumbar spine disability is not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for an initial rating higher than 20 percent for a thoracolumbar degenerative joint disease, multilevel with rib injury, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. 

The Veteran's claim concerning the proper disability rating to be assigned to her service-connected thoracolumbar spine disability arises from her disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, to include obtaining VA and private treatment records and affording VA examinations. 

In July 2013, the Board remanded the Veteran's claim, in pertinent part, to obtain VA treatment records and to provide the Veteran with a current VA examination. VA treatment records have been associated with the claims file.  In September 2013, the Veteran underwent a VA examination to evaluate the current severity of her thoracolumbar spine disability.  In this regard, the Board's prior remand instructions have been substantially completed with respect to the Veteran's claim.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with).

Accordingly, the Board will address the merits of the Veteran's claim.


Law and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. 
 § 4.27 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
 § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The RO has assigned an initial 20 percent rating for the service-connected thoracolumbar spine disability under Diagnostic Code 5242, used to evaluate degenerative arthritis of the spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Back disabilities other than intervertebral disc syndrome are evaluated under the general rating formula for rating diseases and injuries of the spine.  Id.  

Under the general rating formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; 

A 40 percent rating is warranted if there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine; 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine; 

A 100 percent rating is warranted for ankylosis of the entire spine. Id. 

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  Id., Note (1). 

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2015). 

The Board has also considered whether an increased rating is warranted via application of Diagnostic Code 5243, concerning intervertebral disc syndrome.  That code section provides that intervertebral disc syndrome may be rated under the general rating formula for diseases and injuries of the spine, outlined above, or it may also be rated on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  The rating criteria for intervertebral disc syndrome based on incapacitating episodes provides that a 20 percent rating applies for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating applies where the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  A 60 percent rating applies where evidence shows the incapacitating episodes have a total duration of at least 6 weeks during the past 12 months. 

Note (1) to Diagnostic Code 5243 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. 
 §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206 -07 (1995) (diagnostic codes that provide ratings solely based on loss of range of motion must consider functional loss and factors of joint disability attributable to pain).

By way of background, the Veteran asserts that she incurred an injury to her ribs and spine when a fellow serviceman placed a knee on her back during weekend Naval Reserve prisoner handling training.

The Veteran's service medical records reflect an injury to her ribs in October 200.  X-rays of the ribs were reported as within normal limits and the diagnosis was a contusion of the ribs.  Post-service medical records reflect her complaints of pain in the ribs, chest, and back.  They also contain radiographic evidence of anterior wedging of the 7th thoracic vertebra, appearing secondary to prior trauma, and degenerative joint disease of the cervical spine, but normal findings regarding the ribs. 

The Veteran underwent a VA spine examination in March 2009, the Veteran complained of rib and mid thoracic back pain.  She indicated that the pain was present most of the time and that it varied with activities.  Activities of daily living had not been affected.  She worked full-time as a VA employee without any restriction.  

Physical examination revealed that she walked without a significant limp or list.  She was able to toe and heel gait and complete a full squat.  She stood erect.  She had a symmetrical appearance and the movement of her thoracolumbar spine was smooth.  Forward flexion was to 90 degrees.  Extension was to 30 degrees.  Right and left lateral flexion was to 30 degrees.  Right and left lateral rotation was to 30 degrees.  There was no additional loss of range of motion after repetitive usage.  There was palpatory tenderness in the mid thoracic area and along the ribcage in the lower ribs, right and left side, laterally and anteriorly.  Palpatory tenderness was present at T4-T8.  The chest cage was symmetrical.  There were no bony masses, soft tissue swelling or any asymmetry of the ribs.  After repetitive movement, the spinal contour and gait pattern had not changed.  There was no noticeable spasm or severe guarding due to repetitive movement.  There were no postural abnormalities or fixed deformities of the thoracolumbar area or of the ribcage wall.  Neurological examination revealed that sensory perception was intact to the both the upper and lower extremities.  Motor examination revealed no noticeable atrophy of the major muscle groups of the upper and lower extremities.  There was no noticeable leg length difference.  Muscle tone was satisfactory and motor strength of the major muscle groups were 5+.  The Veteran did not indicate she had any loss of cutaneous sensation to the perineal region and she did not have any complaints of bowel or bladder incontinence.  There were no signs or symptoms of radiculitis or radiculopathy.  

X-rays of the thoracic spine indicate disk space narrowing and osteophyte formation at multiple levels, decreased heights at T8 and possibly T7.  The impression was mild degenerative disease and osteoarthritis with minimal compression at T7-T-8.  The diagnosis was degenerative osteoarthritis of the thoracic spine, multiple level degenerative disk disease, loss of vertebral body height with wedging at T7 and T8 and intravertebral disk protrusion at T6-T7.  The examiner noted that there was no radiographic evidence of residual rib fractures.  

In an October 2009 statement, the Veteran indicated disagreement with the VA examiner's findings with regard to range of motion testing of her thoracolumbar spine.  The Veteran submitted a September 2009 re-evaluation from a private physician.  The private physician noted that the Veteran had an obvious tilt on the right of 11 degrees.  The physician stated that range of motion testing of the spine was provided a goniometer with 3 separate assessment for each range.  Lumbar flexion was to 54 degrees, 54 degrees and 53 degrees.  Lumbar extension was to 13 degrees, 11 degrees, and 12 degrees.  Right rotation was to 19 degrees, 22 degrees, and 19 degrees.  Left rotation was to 19 degrees, 20 degrees, and 19 degrees.  Right lateral bending was to 24 degrees, 25 degrees, and 24 degrees.  Left lateral bending was to 27 degrees, 31 degrees and 28 degrees.  The physician stated that the Veteran had experienced chronic back pain and obvious symptoms with range of motion.  

On VA examination in September 2013, the examiner noted that the Veteran has had multiple imaging studies of her back and ribs which have shown compression fracture of the thoracic vertebra and no rib fractures.  The Veteran reported that her back hurts if she sits in one position for a long time, lies down on her right side, or lifts more than 10 to 15 pounds.  She reported flare-ups of her back in that "it's painful to move."  Forward flexion was to 40 degrees with no objective evidence of painful motion.  Extension was to 10 degrees with no objective evidence of painful motion.  Right lateral flexion was to 20 degrees with no objective evidence of painful motion.  Left lateral flexion was to 20 degrees with no objective evidence of painful motion.  Right lateral rotation was to 20 degrees with no objective evidence of painful motion.  Left lateral rotation was to 20 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Post-test forward flexion was to 40 degrees.  Post-test extension was to 10 degrees.  Post-test right and left lateral flexion were to 20 degrees each.  Post-test right and left lateral rotation were to 20 degrees each.  There was no additional limitation in range of motion of the thoracolumbar spine following repetitive use testing.  There was functional loss/or functional impairment of the thoracolumbar spine.  Such loss or impairment was reported as less movement than normal; incoordination, impaired ability to execute skilled movements smoothly and interference with sitting, standing, and/or weight-bearing.  The examiner noted that it was not feasible to estimate additional degree of loss of range of motion since none was observed after repetitive motion.  

There was no localized tenderness or pain to palpation for joints/and or soft tissue of the thoracolumbar spine.  There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was normal.  There was no muscle atrophy.  Reflex examination was normal.  Sensory examination was normal.  Straight leg raising test was negative on the right and left.  The Veteran did not have radicular pan or any other signs or symptoms due to radiculopathy.  The Veteran did not have bowel or bladder problems.  Intervertebral disc syndrome of the thoracolumbar spine was not present.   There was kyphosis of the spine.  Vertebral fracture was present with 20 percent present at T7 and 30 percent present at T8.  It was noted that the Veteran worked as a contractor and that her back aches if she sits for too long and it's difficult for her to concentrate when she has pain.             

Based on the evidence above, the Board also finds that an initial rating in excess of 20 percent for the thoracolumbar spine disability is not warranted.  The Veteran has not exhibited favorable ankylosis of the entire thoracolumbar spine and forward flexion of the thoracolumbar spine has always exceeded 30 degrees, even when taking into account additional loss of motion due to repetitive testing. 

The General Rating Formula also directs that neurological manifestations of the spine should be rated separately from orthopedic manifestations.  No objective neurological abnormality arising from the thoracolumbar spine disability has been identified on the VA examinations of record. Furthermore, no bowel or bladder impairment has been associated with his thoracolumbar spine disability.  Thus, a separate rating for bowel or bladder impairment is not warranted.  Id. 

Further, the Veteran does not qualify for a higher rating under the formula for rating an intervertebral disc syndrome based on incapacitating episodes.  As noted above, the Veteran has not exhibited any signs or symptoms due to intervertebral disc syndrome.  Therefore, the Veteran does not qualify for an initial disability rating in excess of 20 percent for the thoracolumbar spine disability.

The Board recognizes the Veteran's statements attesting pain and discomfort in her thoracolumbar spine.  The Board notes that lay persons can attest to observable symptomatology. In addition, the Veteran's statements describing her symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence, including the VA examination reports, include the information necessary to rate the Veteran's disability in accordance with the rating criteria and the examiners considered the Veteran's reported symptomatology.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's thoracolumbar spine disability does not warrant an initial disability rating in excess of 20 percent.

The Board also observes that under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected thoracolumbar spine disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned disability rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial rating in excess of 20 percent for thoracolumbar degenerative joint disease, multilevel with rib injury, is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


